PER CURIAM.
The transcript of the final hearing in this workers’ compensation proceeding contains over 400 instances where the court reporter was unable to transcribe portions of testimony. Another court reporter was asked to review the tape of the hearing and agreed that it is impossible to prepare a proper transcript. Accordingly, we reverse and remand the cause for a hearing de novo. Arnold Lumber Co. v. Harris, 469 So.2d 786 (Fla. 1st DCA 1984).
BARFIELD, C.J., and KAHN and DAVIS, JJ., concur.